UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4912
JESSIE SHORT,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-01-561)

                  Submitted: November 19, 2003

                      Decided: January 5, 2004

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Langdon Dwight Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Mary Gordon Baker, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SHORT
                              OPINION

PER CURIAM:

   Jesse L. Short seeks to appeal his conviction and sentence. In crim-
inal cases, the defendant must file his notice of appeal within ten days
of the entry of judgment. Fed. R. App. P. 4(b)(1)(A). With or without
a motion, the district court may grant an extension of time of up to
thirty days upon a showing of excusable neglect or good cause. Fed.
R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.
1985)

   The district court entered its judgment on October 7, 2002; the ten-
day appeal period expired on October 22, 2002. Short filed his notice
of appeal after the ten-day period expired but within the thirty-day
excusable neglect period. Because Short’s notice of appeal was filed
within the excusable neglect period, we remanded the case to the dis-
trict court to determine whether Short could demonstrate excusable
neglect or good cause warranting an extension of the ten-day appeal
period. On remand, the district court found that Short had not estab-
lished excusable neglect.

   In his affidavit, Short stated that though he recalled discussing
appeal with his lawyer, he did not remember actually asking him to
file an appeal for him because he no longer wanted the attorney to
represent him. (R. Vol. 6 at 188). Short basically asserted that his con-
flict with his lawyer and his unfamiliarity with court rules caused, at
least in part, the untimely filing.

   In considering this information, the district court noted that it
clearly advised Short at his sentencing hearing that he had the right
to appeal his sentence in certain circumstances and told him he should
consult his attorney on the matter. Further, the court explained to
Short that he had ten days after judgment was entered in his case to
file a Notice of Appeal, and even told him that the Clerk would pre-
pare and file it for him if he so requested. Short acknowledged his
understanding of this process, the court observed. These observations
adequately support the court’s finding of no excusable neglect, and
thus there was no abuse of discretion.
                       UNITED STATES v. SHORT                        3
   Because the district court declined to extend the appeal period
based on excusable neglect, we dismiss the appeal for lack of jurisdic-
tion. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          DISMISSED